 
Exhibit 10.5
 
CONFIDENTIAL TREATMENT REQUESTED.
Confidential portions of this document have been redacted and have been
separately filed with the Commission.
 
 

INVESTMENT MANAGEMENT AGREEMENT

 

THIS AGREEMENT FOR INVESTMENT MANAGEMENT SERVICES IS MADE AND ENTERED INTO THIS
19 day of November, 2010, by and between GLOBAL ADVISORS (JERSEY) LIMITED a
limited company incorporated in Jersey, Channel Islands and whose place of
business is at Spectrum, Gloucester Street, St Helier JE2 3DE, a commodity
trading advisor and investment manager, hereinafter referred to as “GAJL”, and
ADF Trading Company VI, LLC hereinafter referred to as the “Client”.

 

GAJL is registered as a commodity trading advisor, operating pursuant to a Claim
of Exemption filed with the Commodity Futures Trading Commission (“CFTC”)
pursuant to Rule 4.7, is a member of the National Futures Association ("NFA")
and is authorised and regulated by the Jersey Financial Services Commission
(“JFSC”) to conduct its investment business.

 

All references to dollars or “$” are to United States dollars.

 



IT IS MUTUALLY AGREED:

 



1.                   Account.

 

(a) GAJL shall manage an account (the “Account”) on behalf of the Client. The
Account shall be traded across the systematic commodity strategies offered by
GAJL, as described in GAJL’s Disclosure Document dated Nov. 10, 2010 (the
“Disclosure Document”'). Subject to the terms hereof, the proportion of assets
in the Account allocated to each strategy and the amount of dollar risk
allocated to each strategy and to each trade shall be determined solely by GAJL.
GAJL will cause commodity interest contracts, including futures contracts,
forward contracts, options on futures contracts, forward contracts, spot
contracts and swap contracts in respect of commodities (collectively,
“Contracts”) to be bought, sold, sold short and spread.

 

(b) The Client and GAJL agree that the “Nominal Account Size” of the Client’s
account shall initially be deemed to be $***. The Nominal Account Size shall be
determined from time-to-time by multiplying the “Agreed Maximum Exposure” by the
leverage factor agreed between the Client and GAJL. The initial “Agreed Maximum
Exposure” is the sum of (i) the cash or securities (“Funds”) initially deposited
by the Client with the Client's futures commission merchant (the “FCM”), which
FCM shall be acceptable to GAJL, plus (ii) the aggregate additional amount that
the Client has initially agreed to deposit with the FCM to meet all initial and
variation margin requirements that may be owing with respect to open positions
in the Account and any losses that may be incurred upon liquidation of such
positions. The Client and GAJL may agree to increase or decrease the Nominal
Account Size as of the beginning of any calendar month or at any other time by
adjusting either or both the Agreed Maximum Exposure and the leverage factor.
The Client may withdraw Funds on deposit with the FCM at any time upon two (2)
days prior written notice to GAJL, provided the Funds remaining in the Account
are no less than the greater of (i) the Funds initially deposited with the FCM,
as stated in Appendix A hereto, and (ii) the amount required by the FCM to
margin the Client's open positions, and provided that the Agreed Maximum
Exposure is not reduced as a result of such withdrawal unless agreed to in
advance by GAJL.

 

__________________

*** Confidential material redacted and filed separately with the Commission.

-1-

 

(c) The Client shall deposit with Newedge USA, LLC, the FCM, sufficient Funds,
as determined by the FCM, to cover the required initial and variation margin for
the open positions in the Account each business day. The Client's Account shall
be charged for all fees, commissions and/or other expenses arising from
transactions effected for the Account.

 



2.                   Power of Attorney.

 

(a) The Client agrees to execute and file with the FCM a limited power of
attorney (substantially in the form attached as Appendix B (or such other form
as may be required by the FCM and agreed by GAJL)) granting GAJL sole authority
to trade the assets allocated to the Client's Account. GAJL will have the
authority to issue all necessary instructions to the FCM with respect to the
Account; provided, that GAJL shall not have the authority to make payments from
the Account. Should the Client decide at a future date to move the Client's
account to a futures commission merchant other than that indicated in Section 1
hereof (which futures commission merchant must be mutually acceptable to both
the Client and GAJL), then the Client will be required to provide written notice
to GAJL, to this effect, a minimum of 30 business days in advance of the
transfer date.

 

(b) The Client hereby makes, constitutes and appoints GAJL as the Client's
attorney-in-fact with full power and authority to (i) appoint any person to whom
GAJL delegates any of its functions pursuant to Subsection (c) below, including
the execution of any document or agreement necessary in connection therewith,
(ii) negotiate and execute one or more give-up agreements with executing or
floor brokers not employed by or affiliated with the FCM, by which the Client
hereby agrees to be bound, and (iii) enter into any other arrangements on the
Client's behalf that are necessary or convenient, in the judgment of GAJL, in
effecting and processing give-up orders. Accordingly, GAJL shall have the right
to direct all trades to any futures commission merchant or floor broker it
chooses for execution with instructions to "give-up" to the Client's FCM for
clearing, and the Client hereby ratifies and confirms any and all trades
effected for Client by GAJL.

 

(c) The Client acknowledges and agrees that all transactions in respect of the
Account shall be solely for the Client's account and risk, that all settlement
functions shall be undertaken directly between the parties to such transaction,
and that none of the Clients' Contracts or any documents of or evidencing title
to Contracts belonging to the portfolio will be held by GAJL. GAJL shall not be
responsible for the execution of orders by the brokers to the Account or for
accounting to the Client for any income, profits or rights earned or accrued in
relation to the Account. and GAJL accepts no liability for any act. omission or
default in connection therewith.

 

(d) Subject to the JFSC and CFTC Rules, GAJL may aggregate transactions in
Contracts for the Client with those of other customers. The Client acknowledges
that aggregation may on some occasions operate to the advantage of the Client
and on other occasions to the disadvantage of the Client, and the Client hereby
consents to such aggregation by GAJL.

-2-

 

3.                   Management and Incentive Fees.

 

(a) The Client shall pay GAJL a monthly Management Fee equal to a percentage of
the Net Asset Value of the Account. as described in the Initial Investment and
Client Fee Election Form attached as Appendix A. The term "Net Asset Value" of
the Account shall mean the value as of any date of the assets deemed to be under
management as agreed to by the Client and GAJL (including, but not limited to,
all cash and cash equivalents, valued at cost, accrued interest. capital
committed by the Client but not actually deposited in the Account. any
"notional" funds, and the market value of all open Contracts), less total
liabilities of the Account (including the accrued portion of any fees),
excluding accrued Management and Incentive Fees. The current market value of all
open Contracts shall be as indicated by the settlement price determined by the
exchanges or clearinghouses with which such positions are maintained. If there
are no trades on the date of the calculation due to the operation of the daily
price fluctuation limits, the closing of the exchange on which positions are
maintained, or otherwise, the Contract will be valued at the settlement price as
determined by the exchange. The Management Fee paid to GAJL for any month will
be pro-rated for any additions to or withdrawals from the Account during the
month and for any months during which GAJL did not manage the account for a full
month.

 

(b) The Client shall pay GAJL the Incentive Fee equal to a percentage of the
"New Trading Profits" of the Account for each Incentive Fee period as specified
in the Initial Investment and Client Fee Election Form. The term "New Trading
Profits" means the excess (if any) of(i) Cumulative Net Profits as of the end of
the applicable Incentive Fee period over (ii) the highest past value of
Cumulative Net Profits since inception of the Account. "Cumulative Net Profits",
which are calculated at the end of each Incentive Fee period, means cumulative
net realized and unrealized trading profits, after deduction of brokerage
commissions paid and accrued, floor brokerage fees, "give-up" or transfer fees
(subject to a maximum of $*** per round-tum for such brokerage related
commissions and fees, unless otherwise agreed in writing by GAJL) and any other
fees (including the Management Fee), costs, and expenses directly related to the
Account and the trading activities in the Account, but exclusive of any
Incentive Fees previously paid and any interest earned. Any trading losses being
carried forward from prior periods must be recouped and New Trading Profits
achieved before further Incentive Fees are payable. To the extent that the
Client reduces the Nominal Account Size (for example through redemptions,
distributions or allocations caused by the Client), any trading losses being
carried forward from prior periods shall be reduced in the same proportion that
the value of the reduction in the Nominal Account Size bears to the value of the
Nominal Account Size prior to such reduction. If GAJL's authority to trade the
Account on behalf of the Client is terminated, by either party, as of any date
which is not the end of an Incentive Fee period, the Incentive Fee described
above, if applicable, will be determined as if such date of termination were at
the end of an Incentive Fee period. If any payment of an Incentive Fee is made
to GAJL on account of New Trading Profits and the Client's Account thereafter
fails to earn New Trading Profits or experiences losses for any subsequent
Incentive Fee period, GAJL will be entitled to retain such amounts of Incentive
Fees previously paid to it in respect of such profits.

 

__________________

*** Confidential material redacted and filed separately with the Commission.

-3-

 

(c) Within a reasonable time after the end of each month or Incentive Fee period
(and the day this Agreement terminates), as applicable, GAJL will prepare an
invoice setting forth the amount of Management Fees and Incentive Fees (if any)
payable, and will furnish such invoice to the FCM. The Client agrees to
authorize the FCM to make payments from the Client's Account to GAJL in
compensation for services as set forth in this Agreement. Upon request, GAJL
shall furnish the Client with a copy of its invoice for services presented to
the FCM. The Client agrees that Management Fees and Incentive Fees are due and
payable within twenty (20) business days of the date of an invoice and shall
ensure that sufficient monies are in the Client's Account at the FCM to cover
all such payments on the date that they become payable.

 



4.                   Representations and Warranties,

 

(a) The Client acknowledges that GAJL's recommendations and authorizations shall
be for the account and risk of the Client and that no warranty is expressed or
implied by GAJL that any of its services will result in a profit to the Client.
The Client hereby assumes the responsibility for losses that may be incurred and
releases GAJL and its directors, officers, shareholders, associates and
employees from all liability whatsoever from losses, monetary or otherwise,
incurred hereunder, whether such actions are initiated by the Client or a result
of the actions of GAJL in accordance with this Agreement (except as otherwise
provided in Section 9, below).

 

(b) The Client represents and warrants to GAJL that: (i) it has full capacity
and authority to enter into this Agreement and to perform its obligations
hereunder; (ii) it has all governmental and regulatory licenses, registrations
and approvals required by law as may be necessary to perform its obligations
under this Agreement; (iii) the Client is, to the best of its knowledge, in
compliance with all laws applicable to the Client's operation; and (iv) the
Client will not, by entering into this Agreement and performing its obligations
hereunder, breach or cause to be breached any undertaking agreement, contract,
statute, rule or regulation of any court or any governmental body or
administrative agency or self regulatory authority having jurisdiction over it.

 

(c) The Client further represents and warrants that (i) the Client has
speculative capital for the principal purpose of investing in Contracts, (ii) by
virtue of education level; employment experience; independent investment; legal,
accounting and/or tax advice; and/or previous experience with investments of a
similar nature, the Client is fully cognizant of the fundamental aspects and the
speculative nature of the trading of Contracts, including the possible high
risks associated with such Contracts (the purpose of which is capital growth),
which include the possibility oflosses in excess of the amount deposited in the
Account; (iii) the Client has the financial capacity to undertake such risks;
and (iv) the Client is a "qualified eligible person" as defined in CFTC
Regulation 4.7.

 

(d) The Client acknowledges that it has received, read and understood GAJL's
Disclosure Document, and has carefully considered the risk warnings set forth
therein with respect to the various Contracts that GAJL is permitted to enter
into on behalf of the Client. By executing this Agreement, the Client
acknowledges and agrees that it understands the risks of the various Contracts
and the risk factors described therein.

 

(e) Should the Client be acting on behalf of third-party investors, (i) the
Client has determined the extent of any information regarding the Account
(including trading performance) that is required to be provided to such
investors and takes sole responsibility therefore; and (ii) the Client shall not
provide any sales or promotional materials referring to GAJL to any such
investors for whom the Client is acting without prior written consent of GAJL.

-4-

 

(f) The Client acknowledges that where it declines to provide promptly to GAJL
any reasonable information concerning itself (other than proprietary or
confidential information) that GAJL may request concerning the Client's
financial status, circumstances and investment objectives for the purposes of
providing its services under this Agreement, this may adversely affect the
ability of GAJL to provide those services.

 

The Client understands that GAJL is entering into this Agreement in reliance
upon the Client's representations and warranties contained herein, and the
Client acknowledges and agrees that such representations and warranties shall be
continuing and shall survive the execution of this Agreement The Client agrees
to notify GAJL promptly if any representation, warranty or other information
contained herein becomes incomplete or inaccurate.

 



5.             Privacy Policy. Under rules of the CFTC, financial institutions
like GAJL are required to provide privacy policy notices to their clients. We
believe that protecting the privacy of your non-public personal information is
of the utmost importance, and we are committed to maintaining the privacy of
your nonpublic personal information in our possession. As required by the rules,
we are providing you with the following information. We collect non-public
information about you from the following sources;

 

(i)       Information we receive from you on managed account agreements or fund
subscription documents and related forms (for example, name, address, Social
Security number, birth date, assets, income, and investment experience);

 

(ii)     Information about your transactions with us (for example, account
activity and balances); and

 

(iii)    Other interactions between you and GAJL (for example, discussions with
our staff).

 

We do not disclose any non-public personal information about our customers or
former customers to anyone other than in connection with the administration.
processing and servicing of customer's accounts or to our accountants, attorneys
and auditors or as otherwise permitted or required by law. We restrict access to
non-public information about you to our personnel who need to know information
in order to provide products or services to you. We maintain physical,
electronic and procedural controls in keeping with federal standards to
safeguard your non-public personal information.

-5-

 

6.        Services Not Exclusive. The services of GAJL hereunder are not
exclusive. The Client acknowledges that GAJL and its directors, officers,
employees or associates may from time to time act as investment manager,
manager, investment adviser or dealer in relation to, or be otherwise involved
in, other accounts established by parties other than the Client which have
similar objectives to those of the Client. It is therefore possible that any of
them may, in the course of business, have potential conflicts of interest with
the Client. Each will, at all times, have regard in such event to its
obligations to the Client and will endeavour to ensure that such conflicts are
resolved fairly. GAJL or any of its associates or any person connected with GAJL
may invest in, directly or indirectly, or manage or advise other clients or
accounts which invest in, assets which may also be purchased or sold by the
Client. Neither GAJL nor any of its associates nor any person connected with it
is under any obligation to offer investment opportunities of which any of them
become aware to the Client or to account to the Client in respect of (or share
with the Client or inform the Client ot) any such transaction or any benefit
received by any of them from any such transaction, but will allocate such
opportunities on an equitable basis between the Client and other clients.

 



7.             Anti-Money Laundering Compliance. The Client shall be required to
make such representations to GAJL, as GAJL shall require in connection with
applicable anti-money laundering programs; the Client hereby represents to GAJL
that the Client is not a prohibited country, territory, individual or entity
listed on the U.S. Department of Treasury's Office of Foreign Assets Control
("OFAC") website or a "foreign shell bank" as defined in 31 C.F.R. § 103.175,
and that it is not directly or indirectly affiliated with any country,
territory, individual or entity named on an OFAC list or prohibited by any OFAC
sanctions programs. The Client also represents to GAJL that amounts contributed
by it to GAJL were not directly or indirectly derived from activities that may
contravene U.S. Federal, state or international laws and regulations, including,
without limitation, any applicable anti-money laundering laws and regulations.
However the application of these requirements and exemptions may be superseded
by revised regulations after the issue of this document, in which case the
replacement regulations will take precedence. If the Client is acting on behalf
of third-party investors, the Client understands and acknowledges that these
representations are made by the Client with respect to the Client and each such
third-party investor, and the Client represents and warrants that it has adopted
and implemented anti-money laundering policies, procedures and controls that
comply with, and will continue to comply in all material respects with, the
requirements of applicable anti-money laundering programs, laws and regulations,
and that the Client has established the identity of all such third-party
investors, holds evidence of such identities and will make such information
available to GAJL upon request and has procedures in place to ensure that such
investors are not prohibited investors pursuant to applicable anti-money
laundering laws and regulations.

 



8.             Delegation. GAJL may delegate any of its functions, powers and
duties under this Agreement to any person, including any affiliate thereof, and
in connection therewith may provide information to such person about the Client
that such person needs to know to carry out such functions, powers and duties.
GAJL shall provide prior written notice to the Client in the event it delegates
discretion over trading functions to any person and GAJL shall remain liable for
the acts and omissions of any person to whom such discretion is delegated to the
same extent as ifGAJL had acted (or omitted to act) directly. Without limitation
to the foregoing, GAJL may effect transactions with or through the agency of
another person with whom it has an arrangement under which that person will from
time to time provide to, or procure for it, services or other benefits the
nature of which are such that their provision results, or is designed to result,
in an improvement of its performance in providing services for its customers and
for which it makes no direct payment but instead undertakes to place business
(including business on behalf of its customers) with or through the agency of
that person. Notwithstanding anything herein to the contrary, GAJL shall take
reasonable steps to ensure that all persons to whom it discloses the Client's
non-public personal information in accordance with this Section 8 shall keep
such information confidential and shall not disclose or divulge the same to any
unauthorized persons.

-6-

 

9.            Standard of Care and Indemnification.

 

(a) GAJL will not be liable to the Client or to others (including with respect
to any act, omission or error of the FCM or other brokers for the Account),
except by reason of a material breach of the express terms of this Agreement by
GAJL, or acts by GAJL constituting willful malfeasance or gross negligence as to
its duties herein, and disclaims any liability for human or machine errors in
orders to trade or not to trade Contracts. The Client shall indemnity, defend
and hold harmless GAJL and its directors, officers, shareholders, employees and
controlling persons (each, a "GAJL Party") from and against any and all losses,
claims, damages, liabilities Goint and several), costs and expenses (including
any investigatory, legal and other expenses incurred in connection with, and any
amounts paid in, any settlement) incurred by such GAJL Party in connection with
any services provided hereunder that do not involve a material breach of the
express terms of this Agreement by a GAJL Party, or that do not involve willful
malfeasance or gross negligence by a GAJL Party.

 

(b) Notwithstanding anything herein to the contrary, neither party hereto shall
in any event be liable to the other party or any other GAJL Party or Client
Party (as the case may be) for claims for incidental, punitive, consequential or
indirect damages of any nature, arising at any time, from any cause whatsoever,
whether arising in tort, contract, warranty, strict liability, by operation of
law, or otherwise, connected with or resulting from performance or
non-performance under this agreement except such damages that are payable by a
GAJL Party to an unaffiliated third party in connection with a third party claim
and for which such GAJL is entitled to indemnification from the Client pursuant
to Sub-Section (a) above and/or to the extent any other specified remedies in
this agreement could be construed as such.

 



10. Transactions Subject to Applicable Law and Rules. This Agreement is subject
to the rules of the CFTC, NF A and the JFSC (the "Rules"), and ifthere is a
conflict between the terms of this Agreement and the Rules then the Rules shall
prevail. GAJL and the Client agree that this Agreement shall be deemed amended
as required in order to comply with applicable Rules from time to time.

 

11. Confidentiality. Except as otherwise provided herein, all information and
advice furnished by either party to the other hereunder will be treated as
confidential and will not be disclosed to third-parties, including any third
party marketing entities or persons (other than such party's auditors and
professional legal advisers as necessary for the performance of their
professional services) except as required by law or as otherwise permitted by
the owning party in advance in writing. Without limiting the generality of the
foregoing, the Client further acknowledges that the trading programs and
strategies of GAJL constitute proprietary information of GAJL and that such
trading programs and strategies, trading recommendations and trades of GAJL will
be treated confidentially by the Client in accordance with this Section, unless
disclosure thereof is required pursuant to applicable laws and regulations or is
otherwise permitted by GAJL. Should the Client or Client's representatives be
found in breach of the terms of this Section, GAJL shall have the right to
terminate the Agreement at its sole discretion and with immediate effect.

 

12. Complaints. If you wish to make a complaint about the provision of our
services under this agreement, please contact the Compliance Officer at either
the address or telephone number in clause 18 below or using the following email:
par@globaladvisors.co.uk.

 

13. Termination. GAJL or the Client may terminate this Agreement for any or no
reason upon written notice to the other party. Upon termination of this
Agreement, the open positions, if not liquidated, and subsequent management of
the Account, shall be the sole responsibility of the Client. All outstanding
Management Fees and Incentive Fees incurred prior to the termination date will
remain due and payable and will be calculated and billed as if such termination
were the end of the applicable calculation period.

-7-

 

14. Severabilitv. In the event that any provisions of this Agreement are invalid
for any reason whatsoever, all other conditions and provisions of this Agreement
shall, nevertheless, remain in full force and effect. There are no verbal
agreements between the parties.

 

15. Complete Agreement. This Agreement constitutes the entire agreement between
the parties, and no modifications or amendments of this Agreement shall be
binding unless in writing and signed by the participants hereto.

 

16. No Tbird-Partv Beneficiaries. This Agreement is not intended to and shall
not convey any rights to persons not a party to this Agreement. In particular,
any person who is not a party to this Agreement shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement.

 



17. Governing Law. This Agreement shall be governed by the laws of England and
Wales. The Client and GAJL agree that any action or proceeding arising directly,
indirectly, or otherwise in connection with, out of, related to, or from this
Agreement, any breach hereof, or any transaction covered hereby, shall be
resolved whether by arbitration or otherwise, within England and Wales. The
Client and GAJL further agree that any such action or proceeding brought by
either the Client or GAJL to enforce any right, assert any claim, or obtain any
relief whatsoever in connection with this Agreement shall be brought by the
Client or GAJL, as applicable, exclusively in the courts, or if appropriate
before any applicable arbitral body, located within England and Wales.
Accordingly, each of the Client and GAJL consents and submits to the exclusive
jurisdiction of the courts and applicable arbitral bodies located within England
and Wales and waives any objection such party may now or hereafter have to venue
or that such courts (or arbitral bodies, if applicable) are inconvenient forums.

 

18. Notices. Except as otherwise provided herein, all notices required to be
delivered under this Agreement shall be effective only if in writing (including
e-mail), and shall be deemed given by the party required to provide notice when
received by the party to whom notice is required to be given. Acceptable forms
of delivery of notices hereunder shall be (i) personal delivery (including by a
reputable and well-known delivery service); (ii) registered mail, postage
prepaid, return receipt requested; (iii) facsimile, transmission of which is
acknowledged by the receiving Party; or (iv) e-mail transmission which is signed
by the Party sending the notice and acknowledged by the receiving Party. All
notices shall be sent to the addresses/numbers set forth below (or to such other
addresses/numbers as the Party entitled to receive notice shall hereafter
designate by written notice to the other Parties):

 



If to GAJL:

 

Global Advisors (Jersey) Limited

Spectrum

Gloucester Street

St.Helier

Jersey JE2 3DE

Channel Islands

Tel: +44 (0) 1534 513 100

Attention: Daniel Masters

Email: dm@globaladvisors.co.uk

-8-

 

ADF Trading Company VI, LLC

c/o Aspen Partners, Ltd.

4200 Northside Parkway

Building 11 , Suite 200

Atlanta, GA 30327

USA

Tel: +1 (404) 879-5130

Attention: Adam Langley

Email: alangley@aspenpartners.com

 

With respect to any additional information that GAJL may, in its discretion,
provide to the Client for which notice is not expressly required hereunder (for
example, periodic client newsletters), such information may be provided to the
Client by means of posting on GAJL's secure, password-protected website, and the
Client hereby consents to the delivery of such information by electronic means.

 

 

 

[Remainder of Page Intentionally Left Blank.]

[Signature Page Follows.]



-9-

 



PURSUANT TO AN EXEMPTION FROM THE U.S. COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written on the first page of this Agreement

 

GLOBAL ADVISORS (JERSEY) LIMITED   ADF Trading Company VI, LLC       By   /s/
Dwayne Drexler   By   /s/ Adam Langley       Title:   Director   Title:  
Director       Date: 24 November 2010   November 19, 2010       Address:  
Address:      

Spectrum

Gloucester Street

St Helier JE2 3DE

Jersey, Channel Islands

 

4200 Northside Parkway

Building 11, Suite 200

Atlanta, GA 30327 USA

 

 



-10-

 

APPENDIX A

 

INITIAL INVESTMENT AND CLIENT FEE ELECTION FORM

 

INVESTMENT OBJECTIVE:

 

Global Systematic Program

 

No restrictions/limitations

 

 

 

ACCOUNT SIZE

 

Initial Funds to be deposited directly at FCM: $***

 

Initial Agreed Maximum Exposure: $***

 

Indicate which level of leverage is to be applied:

 

[***] Leverage x1 OR [***] Leverage x2

 

 

 

MANAGEMENT AND INCENTIVE FEE STRUCTURE:

 

***%annual Management Fee payable monthly

 

***% annual Incentive Fee payable quarterly as follows (tick one)

 

[X] Quarter ends December 31, March 31, June 31, September 30

 

[_] Quarter ends January 31, April 30, July 31, October 31

 

[_] Quarter ends February 28, May 31, August 31, November 30

 

__________________

*** Confidential material redacted and filed separately with the Commission.



-11-

